Citation Nr: 0417292	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  94-33 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic alcoholism.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for chronic left hand 
injury residuals.  

5.  Entitlement to service connection for a chronic liver 
disorder to include cirrhosis.  

6.  Entitlement to service connection for a chronic 
pancreatic disorder to include pancreatis.  

7.  Entitlement to a compensable disability evaluation for 
the veteran's left ear hearing loss disability for the period 
prior to November 5, 1996.  

8.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's left ear hearing loss disability 
for the period on and after November 5, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's mother


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1972 to January 
1990.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) which denied 
service connection for chronic alcoholism and depression.  In 
October 1994, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
August 1995, the RO, in pertinent part, established service 
connection for left ear hearing loss disability; assigned a 
noncompensable evaluation for that disability; and denied 
service connection for hypertension.  

In August 1997, the RO denied service connection for 
post-traumatic stress disorder (PTSD), chronic left hand 
injury residuals, a chronic liver disorder to include 
cirrhosis, and a chronic pancreatic disorder to include 
pancreatitis and an increased evaluation for the veteran's 
left ear hearing loss disability.  In July 2000, the Board 
remanded the veteran's claims to the RO so that he could be 
scheduled for a hearing before a Veterans Law Judge sitting 
at the RO.  

In February 2002, the RO increased the evaluation for the 
veteran's left ear hearing loss disability from 
noncompensable to 10 percent disabling and effectuated the 
award as of November 5, 1996.  In March 2002, the veteran was 
scheduled for the requested hearing before a Veterans Law 
Judge sitting at the RO.  In March 2002, the veteran 
cancelled the requested hearing.  In June 2002, the Board 
granted service connection for depression.  The Board further 
determined that the issues of the veteran's entitlement to 
service connection for chronic alcoholism, PTSD, 
hypertension, chronic left hand injury residuals, a chronic 
liver disorder to include cirrhosis, and a chronic pancreatic 
disorder to include pancreatitis and an increased evaluation 
for his left ear hearing loss disability required additional 
development of the record including requesting documentation 
of the veteran's Social Security Administration (SSA) award 
of disability benefits and copies of the records supporting 
that award for incorporation into the claims file.  

In July 2002, the RO effectuated the Board award and assigned 
a 100 percent schedular evaluation for the veteran's major 
depressive disorder.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  

The veteran has submitted an informal application to reopen 
his claim of entitlement to service connection for bilateral 
tinnitus.  It appears that the RO has not had an opportunity 
to act upon the application.  Absent an adjudication, a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Veterans 
Law Judge cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (2003).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2003).  


REMAND

In June 2002, the Board determined that additional 
development of the record was required.  In January 2003, the 
requested SSA documentation was incorporated into the record.  
The veteran has not waived RO consideration of the additional 
evidence.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has invalidated the regulations 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representative.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  

Additionally, the Board notes that the RO has not provided 
the veteran with a Veterans Claims Assistance Act (VCAA) 
notice which discusses his claim for increased evaluations 
for his left ear hearing loss disability.  The Federal 
Circuit has invalidated the regulations which empowered the 
Board to issue written notification of the VCAA to veterans.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003).  

The veteran advances that his chronic alcoholism is a 
component of his psychiatric disability and his chronic liver 
and pancreatic disabilities are etiologically related to his 
chronic alcoholism.  The Board granted service connection for 
a major depressive disorder evaluated as 100 percent 
disabling during the pendency of the instant appeal.  The 
veteran was last afforded a VA examination for compensation 
purposes in August 2001.  The VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. Therefore, the Board finds that an 
additional VA examination for compensation purposes would be 
helpful in resolving the issues raised by the instant appeal.  
Accordingly, this case is REMANDED for the following action: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all post-service 
treatment of his chronic alcoholism, 
PTSD, hypertension, chronic left hand 
injury residuals, chronic liver disorder, 
chronic pancreatic disorder and all 
treatment of his service-connected left 
ear hearing loss disability after October 
1995, including the names and addresses 
of all health care providers.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
then contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment 
after 1996, not already of record, be 
forwarded for incorporation into the 
record.  

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his chronic alcoholism and 
psychiatric, cardiovascular, left hand, 
liver, pancreatic, and left ear hearing 
loss disabilities.  All indicated tests 
and studies, including psychological 
testing, should be accomplished and the 
findings then reported in detail.  If a 
diagnosis of PTSD is advanced, the 
psychiatric examiner should identify the 
specific stressors supporting such a 
diagnosis.  

The examiner or examiners should advance 
an opinion as to (1) whether the 
veteran's chronic alcoholism is a 
component of his service-connected major 
depressive disorder; (2) the etiology of 
all identified chronic cardiovascular, 
left hand, liver, and pancreatic 
disabilities; and (3) whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the identified chronic cardiovascular, 
psychiatric, left hand, liver, and 
pancreatic disabilities were initially 
manifested during active service; 
otherwise originated during active 
service; are etiologically related to the 
veteran's service-connected disabilities; 
or have increased in severity beyond 
their natural progression secondary to 
his service-connected disabilities?  Send 
the claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

5.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for chronic alcoholism, PTSD, 
hypertension, chronic left hand injury 
residuals, a chronic liver disorder to 
include cirrhosis, and a chronic 
pancreatic disorder to include 
pancreatitis; a compensable evaluation 
for his left ear hearing loss disability 
for the period prior to November 5, 1996; 
and an evaluation in excess of 10 percent 
for his left ear hearing loss disability 
for the period on and after November 5, 
1996.  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

